Broxles, C. J.
1. Under repeated rulings of the Supreme Court and of this court, a special ground of a motion for a new trial must be complete and understandable within itself; and where, in order to determine whether the ground shows error, it is necessary for the reviewing court to examine the indictment, or the brief of evidence, or any other part of the record, the ground will not be considered. This ruling disposes of the first special ground of the motion for a new trial, which complains that specified testimony was inadmissible for the reason that it was not authorized by the allegations of the indictment.
2. The other special ground of the motion alleges that the court erred in failing to instruct the jury as follows: “A person shall not be found guilty of any crime or misdemeanor committed by misfortune or accident, and where it satisfactorily appears there was no evil design, or intention, or culpable neglect.” The ground is too incomplete to raise any question for the consideration of this court, since it is not alleged therein that the desired charge was authorized by any evidence in the case or even by the statement of the defendant, or that it was not substantially covered in the charge of the court.
3. “Assault and battery may be committed by striking another with an automobile intentionally, or by driving the machine so recklessly as to justify a jury in finding that there was a reckless disregard of human life and safety. . . The same is true where, under like circumstances, the automobile is driven against another vehicle in which persons are riding, whereby the collision occasions bruises, blows, and [or] similar physical injuries to persons in the vehicle so struck.” Tift v. State, 17 Ga. App. 663 (88 S. E. 41), and cit.; Wright v. State, 168 Ga. 690 (3) (148 S. E. 731). Under this ruling, the evidence in the instant case, while in sharp conflict upon some of the issues of fact, authorized the verdict of an assault and battery.
4. The refusal to grant a new trial was not error.

Judgment affirmed.

MacIntyre and Guerry, <717., concur.